Quinn, Chief Judge
(concurring):
I agree with the principal opinion in regard to the accused’s waiver of the right to counsel. As far as the deposition is concerned, if there was any error in its admission it was not prejudicial to the accused.
By other evidence, including a deposition to which there was no objection at the first trial, when accused was represented by counsel, it was established that the accused was formerly known as Leo Irven Cheers; that under the name of Cheers he had in Tennessee marri.ed Mary T. Smith on January 25, 1954; that under the name of Howell he married Melani Muller on August 25, 1958, in Zirndorf, Germany; that in his application to military authorities for permission to marry he represented he was free to marry. In connection with his application, the accused submitted what purported to be a photostatic copy of a divorce decree from Mary T. Cheers entered in Minute Book 35, page 72, of the Circuit Court of Rutherford County, Tennessee. A search of the records of that court by the Deputy Clerk showed no decree was issued on that date to the parties and the purported copy was not “a correct . . . copy of any official record” of the court. In a pretrial statement, the accused confessed that he had falsified the decree and that he was “presently still legally married.” The deposition in issue was by Mary Cheers. It set out the circumstances of her marriage to the accused and that she knew of no divorce between them subsequent to 1954. Patently, her testimony was wholly cumulative and, therefore, could not have prejudiced the accused. I join in reversing the decision of the board of review.